


EXHIBIT 10.5


THE WENDY'S COMPANY
April 23, 2012
Mr. Scott Weisberg
12960 Thornhill Drive
St. Louis, MO 63131


Dear Scott:
As we have discussed, it is with great pleasure that we hereby confirm your
employment as Chief People Officer of The Wendy's Company (“Wendy's”) on the
terms and conditions set forth in this letter agreement and in the attached term
sheet (the “Term Sheet”), which Term Sheet is hereby incorporated herein by
reference. This letter agreement sets forth our understanding effective as of
April 30, 2012 (the “Effective Date”). You further agree to accept election and
to serve as a director, officer, manager or representative of any subsidiary of
Wendy's without any compensation therefor, other than as provided in this letter
agreement. You will report to the Chief Executive Officer of Wendy's and your
duties will be performed primarily at the corporate headquarters of Wendy's in
Dublin, Ohio.
1.Term. The term of your employment hereunder shall continue until the second
anniversary of the Effective Date; provided, however, that the term of your
employment hereunder shall automatically be extended for additional one year
periods on the second anniversary of the Effective Date and each anniversary
thereafter (collectively, the “Employment Term”) unless either party delivers to
the other, at least one hundred twenty (120) days prior to the expiration of the
Employment Term, written notice of such party's desire to allow the Employment
Term to expire. Your employment hereunder shall terminate as of the earlier of
(a) the expiration of the Employment Term or (b) upon a termination of your
employment (i) by Wendy's “without cause” (ii) for “cause” or (iii) by you due
to a “Triggering Event” (each term as hereinafter defined) or as a result of
your notice pursuant to Section 7 hereof.


2.Termination Without Cause or due to a Triggering Event.


(a)In the event your employment is terminated by Wendy's “without cause” (as
hereinafter defined) or by you due to a “Triggering Event” (as hereinafter
defined):


(i)Wendy's shall, commencing on the date of such termination of employment, pay
to you an amount (the “First Year Payment”) equal to the sum of (I) your annual
base rate of salary in effect as of the effective date of such termination and
(II) an amount equal to your annual cash bonus, if any, for the year prior to
the year in which your employment is terminated, payable in bi-weekly
installments for a period of twelve (12) months;


(ii)Wendy's shall, commencing twelve (12) months after the effective date of
such termination of your employment, pay to you an amount equal your annual base
rate of salary in effect as of the effective date of such termination for an
additional period of twelve (12) months (the “Second Year Payment Period”);
provided, however, that if you have secured employment or are providing
consulting services prior to or during the Second Year Payment Period, such
bi-weekly payments required to be made to you by Wendy's during the Second Year
Payment Period will be offset by compensation you earn from any such employment
or services during the Second Year Payment Period;


(iii)Wendy's shall, at the same time bonuses are paid to its executives, pay to
you a lump sum amount equal to the annual bonus which would be payable to you
based on actual performance multiplied by a fraction, the numerator of which is
the number of days from January 1 of the year in which your employment
terminated through the date of such termination and the denominator of which is
365 (the “Pro Rata Bonus”);


(iv)at your election you will be entitled to continue your coverage under all
health and medical insurance policies maintained by Wendy's for eighteen (18)
months following the termination of your employment, in fulfillment of Wendy's
obligations to you under Section 4980B of the Code or under Part 6 of Title I of
the Employee Retirement Income Security Act of 1974, as amended, the cost of
such coverage to be paid by you;

1

--------------------------------------------------------------------------------






(v)Wendy's shall pay you a lump sum cash payment of $25,000, provided such
amount shall increase by 10% on the second anniversary of the Effective Date,
provided you are still employed on such date; and


(vi)you will automatically become vested in that number of outstanding unvested
stock options, time-vested restricted stock or time-vested restricted stock
units granted to you by Wendy's, if any, in which you would have been vested if
you had remained employed by Wendy's through  the second anniversary of the
Effective Date and any stock options, time-vested restricted stock or
time-vested restricted stock units that would have remained unvested as of such
date shall be automatically forfeited as of the date of your termination, and
each vested stock option (whether previously vested by its terms or that
otherwise would have vested had you remained employed through the second
anniversary of the Effective Date) must be exercised within the earlier of
(I) one (1) year following your termination or (II) the date on which such stock
option expires (including upon expiration of the options in a going private
transaction).


(b)    A termination by Wendy's “without cause” shall mean the termination of
your employment by Wendy's for any reason other than those reasons set forth in
clauses (i)-(ix) of Section 4 of this letter agreement.
(c)     For purposes of this letter agreement, “Triggering Event” shall mean:
(i) a material reduction in your responsibilities as Chief People Officer of
Wendy's; (ii) a requirement that you report to any person other than the Chief
Executive Officer of Wendy's or the Board of Directors of Wendy's (the “Board”);
(iii) a reduction in your then current base salary (as described in the Term
Sheet) or target bonus percentage (as described in the Term Sheet); or
(iv) without your consent, relocation to a work situs not in the Columbus, Ohio
greater metropolitan area; provided that a Triggering Event shall only be deemed
to have occurred if, no later than thirty (30) days following the time you learn
of the circumstances constituting a Triggering Event, you provide a written
notice to Wendy's containing reasonable details of such circumstances and within
thirty (30) days following the delivery of such notice to Wendy's, Wendy's has
failed to cure such circumstances. Additionally, you must terminate your
employment within six (6) months of the initial occurrence of the circumstances
constituting a Triggering Event for such termination to be a Triggering Event.
(d)    If your employment is terminated at the expiration of the Employment Term
as a result of Wendy's delivery of at least 120 days advance written notice of
its desire to allow the Employment Term to expire in accordance with Section 1
of this letter agreement, then Wendy's shall pay you as severance (i) not less
than eight (8) months of your then current base salary and (ii) the Pro Rata
Bonus, provided that you continue to work for Wendy's during such 120 day period
to the extent requested to do so by Wendy's. Such payments, if any, under clause
(i) shall be payable in consecutive semi-monthly installments beginning
immediately after the expiration of the Employment Term and the Pro Rata Bonus
shall be paid at the same time bonuses are paid to Wendy's executives.
(e)     The payment of any monies and provision of any benefits payable pursuant
to this Section 2 are conditioned upon and subject to your execution of a
release in substantially the form set forth in Exhibit 1 hereto which has become
effective and nonrevocable in accordance with its terms (the “Release”). You
acknowledge that the executed and irrevocable Release is required to be provided
by you to Wendy's not later than fifty-two (52) days following your termination
of employment (the “Release Condition”). Payments and benefits of amounts which
do not constitute nonqualified deferred compensation (including payments under
2(a)(v) and are not subject to Section 409A (as defined below) shall commence
five (5) days after the Release Condition is satisfied and payments and benefits
which are subject to Section 409A shall commence on the 60th day after
termination of employment (subject to further delay, if required pursuant to
Section 18 below) provided that the Release Condition is satisfied.


3.Treatment of Equity Awards on Termination due to Disability. In the event your
employment is terminated by Wendy's due to “Disability” (as hereinafter
defined), (notwithstanding that Disability is treated as a termination for
cause) you will automatically become vested in all of your outstanding unvested
stock options, time-vested restricted stock or time-vested restricted stock
units granted to you by Wendy's, and each vested stock option must be exercised
within the earlier of (I) one (1) year following your termination due to
Disability or (II) the date on which such stock option expires (including, upon
expiration of the options in a going private transaction).

2

--------------------------------------------------------------------------------






4.Cause. For purposes of this agreement, “cause” means: (i) commission of any
act of fraud or gross negligence by you in the course of your employment
hereunder that, in the case of gross negligence, has an adverse effect on the
business or financial condition of Wendy's or any of its affiliates;
(ii) willful misrepresentation at any time by you to Wendy's or the Board;
(iii) voluntary termination by you of your employment (other than on account of
a Triggering Event) or the willful failure or refusal to comply with any of your
obligations hereunder or to comply with a reasonable and lawful instruction of
the President and/or Chief Executive Officer of Wendy's or the Board;
(iv) engagement by you in any conduct or the commission by you of any act that
is, in the reasonable opinion of the Board, injurious or detrimental to the
substantial interest of Wendy's or any of its affiliates; (v) your indictment
for any felony, whether of the United States or any state thereof or any similar
foreign law to which you may be subject; (vi) any failure substantially to
comply with any written rules, regulations, policies or procedures of Wendy's
furnished to you that, if not complied with, could reasonably be expected to
have an adverse effect on the business of Wendy's or any of its affiliates;
(vii) any willful failure to comply with Wendy's policies regarding insider
trading; (viii) your death; or (ix) your inability to perform all or a
substantial part of your duties or responsibilities on account of your illness
(either physical or mental) for more than ninety (90) consecutive calendar days
or for an aggregate of one-hundred fifty (150) calendar days during any
consecutive nine (9) month period (“Disability”).


5.Return of Property. You acknowledge that all notes, memoranda, specifications,
devices, formulas, records, files, lists, drawings, documents, models,
equipment, property, computer software or intellectual property relating to the
businesses of Wendy's and its affiliates, in whatever form (including
electronic), and all copies thereof, that are received or created by you while
employed hereunder by Wendy's are and shall remain the property of Wendy's, and
you shall immediately return such property (including, but not limited to,
credit cards, computers, personal data assistants, automobiles and cell phones)
to Wendy's upon the termination of your employment hereunder and, in any event,
at the Company's request.


6.Resignation from Positions. Unless otherwise requested by Wendy's in writing,
upon termination of your employment with Wendy's, you shall be deemed to have
resigned from any and all titles, positions and appointments you hold with
Wendy's and any of its affiliates whether as an officer, director, employee,
committee member, trustee or otherwise. You agree to promptly execute such
documents as Wendy's shall reasonably deem necessary to effect such
resignations.


7.Advance Notice of Resignation. You agree to provide Wendy's with at least
sixty days advance written notice prior to your voluntary resignation of
employment, unless such termination is due to a Triggering Event. During the
sixty day notice period, Wendy's may require you to continue performing your
duties or may relieve you of those duties and place you on a paid leave through
your resignation date or may terminate your employment.


8.Noncompete/Nonsolicitation/Employee No-Hire.


(a)You acknowledge that as Wendy's Chief People Officer you will be involved, at
the highest level, in the development, implementation, and management of Wendy's
business strategies and plans, including those which involve Wendy's finances,
marketing and other operations, and acquisitions and, as a result, you will have
access to Wendy's most valuable trade secrets and proprietary information. By
virtue of your unique and sensitive position, your employment by a competitor of
Wendy's represents a material unfair competitive danger to Wendy's and the use
of your knowledge and information about Wendy's business, strategies and plans
can and would constitute a competitive advantage over Wendy's. You further
acknowledge that the provisions of this Section 8 are reasonable and necessary
to protect Wendy's legitimate business interests.


(b)In view of clause (a) above, you hereby covenant and agree that during your
employment with Wendy's and either (x) in the event your employment with Wendy's
is terminated “without cause” or due to a Triggering Event, for a period of
twenty-four (24) months following such termination, or (y) in the event your
employment with Wendy's is terminated for cause or other than due to a
Triggering Event, for a period of twelve (12) months following such termination:


(i)in any state or territory of the United States (and the District of Columbia)
or any country where Wendy's maintains restaurants, you will not engage or be
engaged in any capacity, “directly or indirectly” (as defined below), except as
a passive investor owning less than a two percent (2%) interest in a publicly
held company, in any business or entity that is competitive with the business of
Wendy's or its affiliates. This restriction includes, without limitation, any
business engaged in drive through or food service restaurant business typically
referred to as “Quick Service” restaurants (such as Burger King, McDonald's,
Jack in the Box, Yum! Brands, Inc., Tim Hortons Inc. etc.), or “Fast Casual”
restaurants (such as Panera Bread and Chipotle Grill, etc.) Notwithstanding
anything to the contrary herein, this restriction shall not prohibit you from
accepting employment, operating or otherwise becoming associated with a
franchisee of Wendy's, any of its affiliates or

3

--------------------------------------------------------------------------------




any subsidiary of the foregoing, but only in connection with activities
associated with the operation of such a franchise or activities that otherwise
are not encompassed by the restrictions of this paragraph, subject to any
confidentiality obligations contained herein;


(ii)you will not, directly or indirectly, without Wendy's prior written consent,
hire or cause to be hired, solicit or encourage to cease to work with Wendy's or
any of its subsidiaries or affiliates, any person who is at the time of such
activity, or who was within the six (6) month period preceding such activity, an
employee of Wendy's or any of its subsidiaries or affiliates at the level of
director or any more senior level or a consultant under contract with Wendy's or
any of its subsidiaries or affiliates and whose primary client is such entity or
entities; and


(iii)you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy's or any of its subsidiaries or affiliates to
cease doing business with Wendy's or subsidiary or affiliate, or to reduce the
amount of business such franchisee or supplier does with Wendy's or such
subsidiary or affiliate.


(c)For purposes of this Section 8, “directly or indirectly” means in your
individual capacity for your own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that you
may own stock in Wendy's and may operate, directly or indirectly, Wendy's
restaurants as a franchisee without violating Sections 8(b)(i) or 8(b)(iii).


(d)If any competent authority having jurisdiction over this Section 8 determines
that any of the provisions of this Section 8 is unenforceable because of the
duration or geographical scope of such provision, such competent authority shall
have the power to reduce the duration or scope, as the case may be, of such
provision and, in its reduced form, such provision shall then be enforceable. In
the event of your breach of your obligations under the post employment
restrictive covenants, then the post employment restricted period shall be
tolled and extended during the length of such breach, to the extent permitted by
law.


9.Confidential Information. You agree to treat as confidential and not to
disclose to anyone other than Wendy's and its subsidiaries and affiliates, and
their respective officers, directors, employees and agents, and you agree that
you will not at any time during your employment and for a period of four years
thereafter, without the prior written consent of Wendy's, divulge, furnish, or
make known or accessible to, or use for the benefit of anyone other than
Wendy's, its subsidiaries, and affiliates, any information of a confidential
nature relating in any way to the business of Wendy's or its subsidiaries or
affiliates, or any of their respective franchisees, suppliers or distributors,
unless (i) you are required to disclose such information by requirements of law,
(ii) such information is in the public domain through no fault of yours, or
(iii) such information has been lawfully acquired by you from other sources
unless you know that such information was obtained in violation of an agreement
of confidentiality. You further agree that during the period referred to in the
immediately preceding sentence you will refrain from engaging in any conduct or
making any statement, written or oral that is disparaging of Wendy's, any of its
subsidiaries or affiliates or any of their respective directors or officers.
Wendy's agrees to instruct its then current members of the Board and each of its
then current executive officers during the period referred to in the first
sentence of this Section 9 to refrain from making any statement, written or
oral, that is disparaging of you, your personal reputation or your professional
competency.


10.Enforcement. You agree that, in addition to any other remedy provided at law
or in equity, (a) Wendy's shall be entitled to (without the requirement to post
a bond) a temporary restraining order, and both preliminary and permanent
injunctive relief restraining you from violating any of the provisions of
Sections 8 or 9 of this letter agreement (in recognition of the fact that
damages in the event of a breach by you of Sections 8 or 9 of this letter
agreement would be difficult if not impossible to ascertain and inadequate to
remedy), (b) you will indemnify and hold Wendy's and its affiliates harmless
from and against any and all damages or losses incurred by Wendy's or any of its
affiliates (including reasonable attorneys' fees and expenses) as a result of
any willful or reckless violation by you of any such provisions and (c) upon any
such willful or reckless violation by you, Wendy's' remaining obligations under
this letter agreement, if any, shall cease (other than payment of your base
salary through the date of termination of your employment and any earned but
unpaid vacation, and other than as may otherwise be required by law).


11.Governing Law; Jurisdiction and Venue; Entire Agreement; Jury Trial Waiver.


(a)It is the intent of the parties hereto that all questions with respect to the
construction of this letter agreement and the rights and liabilities of the
parties hereunder shall be determined in accordance with the laws of the State
of Delaware, without regard to principles of conflicts of laws thereof that
would call for

4

--------------------------------------------------------------------------------




the application of the substantive law of any jurisdiction other than the State
of Delaware.


(b)Each party irrevocably agrees for the exclusive benefit of the other that any
and all suits, actions or proceedings relating to Sections 8, 9, and, as it
relates to , Sections 8 and 9, Sections 10 and 11 of this letter agreement
(collectively, “Proceedings” and, individually, a “Proceeding”) shall be
maintained in either the courts of the State of Delaware or the federal District
Courts sitting in Wilmington, Delaware (collectively, the “Chosen Courts”) and
that the Chosen Courts shall have exclusive jurisdiction to hear and determine
or settle any such Proceeding and that any such Proceedings shall only be
brought in the Chosen Courts. Each party irrevocably waives any objection that
it may have now or hereafter to the laying of the venue of any Proceedings in
the Chosen Courts and any claim that any Proceedings have been brought in an
inconvenient forum and further irrevocably agrees that a judgment in any
Proceeding brought in the Chosen Courts shall be conclusive and binding upon it
and may be enforced in the courts of any other jurisdiction.


(c)Each of the parties hereto agrees that this letter agreement involves at
least $100,000 and that this letter agreement has been entered into in express
reliance on Section 2708 of Title 6 of the Delaware Code. Each of the parties
hereto irrevocably and unconditionally agrees that, to the extent such party is
not otherwise subject to service of process in the State of Delaware, service of
process may be made on such party by pre-paid certified mail with a validated
proof of mailing receipt constituting evidence of valid service sent to such
party at the address set forth in this letter agreement, as such address may be
changed from time to time pursuant hereto, and that service made pursuant to
this Section 11(c) shall, to the fullest extent permitted by applicable law,
have the same legal force and effect as if served upon such party personally
within the State of Delaware.


(d)This letter agreement contains the entire agreement among the parties with
respect to the matters covered herein and supersedes all prior agreements,
written or oral, with respect thereto. This letter agreement may only be
amended, superseded, cancelled, extended or renewed and the terms hereof waived,
by a written instrument signed by the parties hereto, or in the case of a
waiver, by the party waiving compliance.


(e)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT OR
ANY OTHER AGREEMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.


12.Arbitration. Except to the extent specifically contemplated by Section 11(b)
of this letter agreement, all disputes arising in connection with your
employment with Wendy's (whether based on contract or tort or upon any federal,
state or local statute, including but not limited to claims asserted under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, any state Fair Employment Practices Act and/or the Americans with
Disability Act) or any rights arising pursuant to this letter agreement shall,
at the election of either you or Wendy's, be submitted to JAMS/ENDISPUTE for
resolution in arbitration in accordance with the rules and procedures of
JAMS/ENDISPUTE. Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than forty-five
(45) days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 12. Any
such proceedings shall take place in Dublin, Ohio before a single arbitrator who
shall have the right to award to any party to such proceedings any right or
remedy that is available under applicable law (including, without limitation,
ordering the losing party to reimburse the reasonable legal fees and expenses
incurred by the winning party with respect to such proceedings). The resolution
of any such dispute or controversy by the arbitrator appointed in accordance
with the procedures of JAMS/ENDISPUTE shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof.

5

--------------------------------------------------------------------------------






THIS SECTION 12 IS SPECIFICALLY ACKNOWLEDGED AND AGREED BY:
THE WENDY'S COMPANY
/s/ Emil J. Brolick                    /s/ Scott Weisberg    
Name: Emil J. Brolick                    Scott Weisberg
Title: Chief Executive Officer


13.Legal Fees. Subject to Section 12 above, each party shall pay his or its own
costs for any arbitration or litigation, as applicable, initiated in connection
with any disputes arising in connection with your employment with Wendy's, with
the cost of the arbitrator, if applicable, to be equally divided between the
parties.


14.Survivability. The provisions of Sections 5 through 19, inclusive shall
specifically survive any termination of this letter agreement.


15.Notices. Any notice given pursuant to this letter agreement to any party
hereto shall be deemed to have been duly given when mailed by registered or
certified mail, return receipt requested, or by overnight courier, or when hand
delivered as follows:


If to Wendy's:
The Wendy's Company
One Dave Thomas Blvd.
Dublin, Ohio 43017
Attn: General Counsel


If to you, at the address set forth on the first page of this letter agreement
or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.
16.Tax Withholding. You agree that Wendy's may withhold from any amounts payable
to you hereunder all federal, state, local or other taxes that Wendy's
determines are required to be withheld pursuant to any applicable law or
regulation. You further agree that if the Internal Revenue Service or other
taxing authority (each, a “Taxing Authority”) asserts a liability against
Wendy's for failure to withhold taxes on any payment hereunder, you will pay to
Wendy's the amount determined by such Taxing Authority (other than penalty or
interest amounts unless such payment is made after thirty (30) days of the
delivery of such notice to you, in which case you shall be responsible for such
penalties and interest) that had not been withheld within thirty (30) days of
notice to you of such determination. Such notice shall include a copy of any
correspondence received from a Taxing Authority with respect to such
withholding.


17.Expense Reimbursement. You will be entitled to reimbursement for all of your
reasonable and necessary business expenses, including reasonable cell phone,
travel, lodging and entertainment expenses, in accordance with Wendy's business
expense reimbursement policy as in effect from time to time and upon submission
of appropriate documentation and receipts.


18.Section 409A.


(a)    This letter agreement is intended to satisfy the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) with
respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent. If
either party notifies the other in writing that one or more or the provisions of
this letter agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the parties shall promptly and
reasonably consult with each other, in good faith to reform the provisions of
this letter agreement, as appropriate, to (i) maintain to the maximum extent
reasonably practicable the original intent of the applicable provisions without
violating the provisions of Section 409A or increasing the costs to Wendy's or
its affiliates of providing the applicable benefit or payment and (ii) to the
extent possible, to avoid the imposition of any interest, additional tax or
other penalties under Section 409A upon you or Wendy's. Notwithstanding the
foregoing, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you

6

--------------------------------------------------------------------------------




or for your account in connection with this letter agreement (including any
taxes and penalties under Section 409A), and neither Wendy's nor any of its
affiliates shall have any obligation to indemnify or otherwise hold you (or any
beneficiary) harmless from any or all of such taxes or penalties.
(b)    To the extent you would otherwise be entitled to any payment or benefit
under this letter agreement, or any plan or arrangement of Wendy's or its
affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that if paid or provided during the six (6) months beginning on the
date of termination of your employment would be subject to the Section 409A
additional tax because you are a “specified employee” (within the meaning of
Section 409A and as determined by Wendy's), the payment or benefit will be paid
or provided to you on the earlier of the first day following the six (6) month
anniversary of your date of termination or your death.
(c)    Any payment or benefit due upon a termination of your employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to you only upon a “separation from service” as defined in
Treas. Reg. § 1.409A-1(h). Each payment made under this letter agreement shall
be deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this letter agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.
(d)    Notwithstanding anything to the contrary in this letter agreement or
elsewhere, any payment or benefit under this letter agreement or otherwise that
is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to you only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which your “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which your “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
19.    Representations. You hereby represent, warrant and covenant that as of
the date hereof and as of the Effective Date: (i) you have the full right,
authority and capacity to enter into this letter agreement and perform your
obligations hereunder, (ii) you are not bound by any agreement that conflicts
with or prevents or restricts the full performance of your duties and
obligations to Wendy's hereunder during or after the Term (iii) the execution
and delivery of this letter agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which you are subject and (iv) you agree not to use or in any way
or disclose to Wendy's any confidential or proprietary information or trade
secret of any other person or entity, including any previous employer of yours.
20.    Full-Time Efforts; Other Activities. You shall devote your full
business-time efforts to the business and affairs of Wendy's. You shall not
engage in any outside business activity without the prior written approval of
the Chief Executive Officer or his designee.
If you agree with the terms outlined above and in the Term Sheet, please date
and sign the copy of this letter agreement enclosed for that purpose and return
it to me.
Sincerely,
THE WENDY'S COMPANY


/s/ Emil J. Brolick
Name: Emil J. Brolick
Title: Chief Executive Officer
Agreed and Accepted as of the
26th day of April, 2012


/s/ Scott Weisberg     
Scott Weisberg

7

--------------------------------------------------------------------------------






Scott Weisberg
Chief People Officer


PROVISION
TERM
COMMENTS
Base Salary
$375,000/year
Reviewed annually.
Annual Incentive
Target annual bonus percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between management and the Board's compensation
committee.
One-Time Signing Bonus
$75,000
Payable 30 days after employment has commenced and provided your employment
continues.*
Initial Equity Award
Target Value of $500,000.
Grant date to be the date on which the Performance Compensation Subcommittee
grants the award. The Performance Compensation Subcommittee will determine how
the award shall be split between stock options and such other forms of equity as
they may in their discretion determine
Subsequent Equity Awards
 
Commencing in 2013, during your employment you are eligible to be granted awards
under the Wendy's annual long-term award program in effect for other senior
executives of Wendy's.
Benefits
 
Benefits as are generally made available to other senior executives of Wendy's,
including participation in Wendy's health/medical and insurance programs and
$1,400 per month car allowance programs.
Vacation
Four weeks per year
 

*You hereby agree to promptly reimburse Wendy's 100% of the One-Time Signing
Bonus received by you on an after-tax basis in the event you resign your
employment other than following a Triggering Event (as defined in the attached
letter agreement) or you are terminated by Wendy's for Cause (as defined in the
attached letter agreement) prior to the first anniversary following the
Effective Date.

8

--------------------------------------------------------------------------------












EXHIBIT 1
GENERAL RELEASE
AND COVENANT NOT TO SUE
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Scott Weisberg (the “Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to the undersigned under that letter agreement dated as of April
23, 2012 (the “Employment Agreement”) between the Executive and The Wendy's
Company, a Delaware corporation (the “Company”), does hereby covenant not to sue
or pursue any litigation (or file any charge or otherwise correspond with any
Federal, state or local administrative agency), arbitration or other proceeding
against, and waives, releases and discharges the Company and its respective
assigns, affiliates, subsidiaries, parents, predecessors and successors, and the
past and present shareholders, employees, officers, directors, representatives
and agents or any of them (collectively, the “Company Group”), from any and all
claims, demands, rights, judgments, defenses, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that the Executive ever had, now has or shall
or may have or assert as of the date of this General Release and Covenant Not to
Sue against any member of the Company Group, including, without limiting the
generality of the foregoing, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis of age), the National Labor Relations Act, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended, and other
Federal, state and local laws relating to discrimination on the basis of age,
sex or other protected class, all claims under Federal, state or local laws for
express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys' fees and costs; provided, however, that nothing herein shall release
any member of the Company Group from any of its obligations to the Executive
under the Employment Agreement, any rights the Executive may have to
indemnification under any charter or by-laws or written indemnification
agreement (or similar documents) of any member of the Company Group or to
release any claims which may not be released as a matter of law. The Executive
further agrees that this General Release and Covenant Not to Sue may be pleaded
as a full defense to any action, suit, arbitration or other proceeding covered
by the terms hereof which is or may be initiated, prosecuted or maintained by
the Executive, his heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Covenant Not to Sue voluntarily and knowingly. In addition, the Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant Federal, State or local administrative agency, but the
Executive agrees not to participate in any such administrative proceeding (other
than any proceeding brought by the Equal Employment Opportunity Commission), and
agrees to waive the Executive's rights with respect to any monetary or other
financial relief arising from any such administrative proceeding. For the
avoidance of doubt, nothing in this General Release and Covenant Not to Sue
shall prevent the Executive from challenging or seeking a determination in good
faith of the validity of this waiver and release under the ADEA but no other
portion of this General Release and Covenant Not to Sue.
In consideration for the amounts payable and benefits to be provided to the
Executive under the Employment Agreement, the Executive agrees to cooperate, at
the expense of the Company Group, with the members of the Company Group in
addition with all litigation relating to the activities of the Company and its
affiliates during the period of the Executive's employment with the Company
including, without limitation, being available to take depositions and to be a
witness at trial, help in preparation of any legal documentation and providing
affidavits and any advice or support that the Company or any affiliate thereof
may request of the Executive in connection with such claims.
In furtherance of the agreements set forth above, the Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right to release claims which the
Executive does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected the Executive's decision to
give such a release. In connection with such waiver and relinquishment, the
Executive acknowledges that he is aware that he may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which he now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of the Executive to fully,
finally and forever release all such matters, and all claims relating thereto
which now exist, may exist or

9

--------------------------------------------------------------------------------




theretofore have existed as of the date of this General Release and Covenant Not
to Sue, as specifically provided herein. The Executive acknowledges and agrees
that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws thereof that would call for the application of
the substantive law of any jurisdiction other than the State of Delaware.
The Executive acknowledges that he has been offered a period of time of at least
twenty-one (21) days to consider whether to sign this General Release and
Covenant Not to Sue, which he has waived, and the Company agrees that the
Executive may cancel this General Release and Covenant Not to Sue at any time
during the seven (7) days following the date on which this General Release and
Covenant Not to Sue has been signed by all parties to this General Release and
Covenant Not to Sue. In order to cancel or revoke this General Release and
Covenant Not to Sue, the Executive must deliver to the Chief Executive Officer
of the Company written notice stating that the Executive is canceling or
revoking this General Release and Covenant Not to Sue. If this General Release
and Covenant Not to Sue is timely cancelled or revoked, none of the provisions
of this General Release and Covenant Not to Sue shall be effective or
enforceable and the Company shall not be obligated to make the payments to the
Executive or to provide the Executive with the other benefits described in the
Employment Agreement and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.
The Executive agrees that as part of the consideration for this General Release
and Covenant Not to Sue, he will not make disparaging or derogatory remarks,
whether oral or written, about the Company Group.
Each of the Executive and the Company acknowledges and agrees that it has
entered into this General Release and Covenant Not to Sue knowingly and
willingly and has had ample opportunity to consider the terms and provisions of
this General Release and Covenant Not to Sue. The Executive further acknowledges
that he has read the Employment Agreement and this General Release and Covenant
Not to Sue carefully, has been advised by the Company in writing to, and has in
fact consulted with an attorney, and fully understands that by signing below he
is giving up certain rights which he may have to sue or assert a claim against
any of the Company Group, as described above.
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this _______________ day of
_______________, __.
    
___________________________________
Scott Weisberg


THE WENDY'S COMPANY


By:
________________________________    

Name:
Title:







10